Citation Nr: 1704884	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  05-37 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a right distal ulna fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1974 and from May 1975 to April 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2012, the Veteran testified before the undersigned.    

In March 2013, the Board denied, in part, the Veteran's claim for entitlement to an evaluation in excess of 10 percent for residuals of a right distal ulna fracture and he appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In January 2014, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the January 2014 Court order.

In November 2014 and May 2016, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has treated the Veteran at the Salem and Richmond VA Medical Centers, as early as 1992 and 2008, respectively.  Upon reviewing the Veteran's VBMS and Virtual VA claims folders and cross referencing these against the evidence cited in Statements of the Case and Supplemental Statements of the Case issued during the pendency of the appeal, it appears that treatment records from both facilities are missing for 2-3 years periods at both facilities.  Accordingly, the Board will remand the claim to obtain these outstanding records before it adjudicates the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain:

a) All VA treatment records from the Salem VAMC from May 2004 to present (this is one year prior to when VA received the Veteran's claim in May 2005).  Upload these records in a single electronic file into VBMS and identify the facility name.

b) All VA treatment records from the Richmond VAMC from May 2004 to present (this is one year prior to when VA received the Veteran's claim in May 2005).  Upload these records in a single electronic file into VBMS and identify the facility name.

2. After obtaining these records, review them to determine what, if any, additional development is warranted.  Then conduct this development.  After, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




